Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 1 of 20 PageID #: 363




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:20-CV-00036-TBR

GINI G. GRACE                                                                          PLAINTIFF

v.

STATE OF KENTUCKY, et al.                                                           DEFENDANTS

                                    MEMORANDUM OPINION

          There are nine motions pending before the Court in this case:

DN 6: Motion to Dismiss by Defendant State of Kentucky,

DN 10: Motion to Amend/Correct Complaint by Plaintiff,

DN 11: Motion for Leave to Amend Complaint by Plaintiff,

DN 13: Motion to Dismiss by Defendant United States Army Corps of Engineers,

DN 14: Motion to Dismiss by Defendant Department of Homeland Security, Federal Emergency

Management Agency,

DN 15: Motion to Dismiss by Defendant Tennessee Valley Authority,

DN 16: Motion for Extension of Time to File a Response by Plaintiff,

DN 17: Motion for Extension of Time to File a Response by Plaintiff, and

DN 20: Motion for Extension of Time to File a Response by Plaintiff.

For the reasons stated below, the Court will issue an Order and Judgment contemporaneous to this

Memorandum Opinion dismissing all claims and terminating the action.

     I.   Plaintiff’s Complaint

          Pro se Plaintiff Gini G. Grace filed this action naming as Defendants the State of Kentucky,

Office of Attorney General; Department of Homeland Security, Federal Emergency Management

Agency (FEMA); the Tennessee Valley Authority (TVA); the United States Army Corp of

                                                   1
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 2 of 20 PageID #: 364




Engineers (USACE); and the United States of America. [DN 1 at 1]. Plaintiff states that she brings

this action because of the lack of federal assistance for a federal disaster declared on April 17,

2019. Id. at 2. She alleges causes of action under the Federal Tort Claims Act, the Stafford Act,

and the Fifth Amendment to the United States Constitution. Id. at 4. Plaintiff also alleges that the

Court has jurisdiction under the Administrative Procedures Act. Id.

        Plaintiff alleges that in February and March 2019, Kentucky experienced severe weather

that led to heavy rainfall and widespread flooding. Id. Plaintiff says that early during the morning

of February 24, 2019, the severe flooding forced her to evacuate her home with the help of

emergency responders. Id. at 6. Plaintiff also says that following her evacuation, she had to stay in

a local hotel, which she could not afford, because there were no shelters available and she had

nowhere else to go. Id. at 7. Plaintiff claims that she lost the contents in her home, that her home

suffered a great deal of damage, that the damage to her home exceeded her insurance coverage,

and that she suffered emotional and financial stress because of the circumstances brought about by

the flooding. Id. at 8. In her complaint, Plaintiff also describes that during spring 2019, she

contacted various representatives in the local, state, and federal governments, making numerous

appeals for individual assistance to no avail. Id. at 13. The primary injury Plaintiff complains of is

her failure to receive individual assistance. Id. at 2.

 II.    Defendant State of Kentucky

            a. Claims

        Plaintiff seems to argue that a claim should lie against the State of Kentucky because state

leaders could and should have requested financial assistance for individual Kentuckians from the

federal government through the Stafford Act, and the state did not do so. [DN 1 at 24-25] (“No

federal assistance was requested by the state of Kentucky. The state did nothing to assist the



                                                   2
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 3 of 20 PageID #: 365




Kentucky flood victims although there were statutory laws in place that no money was ever

appropriated to.”). Plaintiff also complains that that State of Kentucky has never used KRS

39A.300 for disaster relief funding. Id. (“Although the statute has been available for fifteen years,

it was not utilized to help any of the Kentucky flood victims.”). Thus, Plaintiff’s allegations against

Defendant State of Kentucky are that the state did not properly use the Stafford Act to solicit

money for Kentucky flood victims and that the state did not properly use Kentucky’s Disaster

Relief Funding Program statute, KRS 39A.300, to provide financial assistance to Kentucky flood

victims.

           b. Defendant’s Motion to Dismiss and Plaintiff’s Motions for Leave to Amend

               Complaint

       Defendant State of Kentucky offers Eleventh Amendment sovereign immunity and failure

to state a claim upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6)

as separate grounds for dismissal. [DN 6]. The Plaintiff filed two responses to Defendant State of

Kentucky’s motion to dismiss—the first at DN 7 and the second at DN 8—but the Court has

determined that the second filing is merely a duplicate of the first filing. Defendant State of

Kentucky replied. [DN 9]. Thus, the matter is ripe for adjudication.

                  i.   Eleventh Amendment

       First, Defendant State of Kentucky argues that Plaintiff’s claims against it must be

dismissed because the Eleventh Amendment protects the state from suit. [DN 6 at 4]. Plaintiff

responds by arguing first that the Eleventh Amendment does not bar suit because there are

exceptions to Eleventh Amendment sovereign immunity, including the exception established in

Ex Parte Young, 209 U.S. 123 (1908). [DN 8 at 5]. Then, Plaintiff discusses a Fourteenth

Amendment Due Process claim that was not set out in her complaint. Id. at 5-10. The Court agrees



                                                  3
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 4 of 20 PageID #: 366




with Defendant that Plaintiff’s response to the motion to dismiss is not the proper place for Plaintiff

to assert a new claim not included in her complaint. However, the Court need not decide whether

to allow Plaintiff’s Fourteenth Amendment claim to proceed, because even if it did, Plaintiff’s

claims against the State of Kentucky are barred by the Eleventh Amendment.

                             A.        Standards

       “In our constitutional scheme, a federal court generally may not hear a suit brought by a

person against a nonconsenting state.” Allen v. Cooper, 140 S.Ct. 994, 1000 (2020). “The Eleventh

Amendment and background principles of sovereignty ordinarily bar lawsuits against States and

state officials.” McNeil v. Community Prob. Servs., 945 F.3d 991, 994 (6th Cir. 2019) (citing Alden

v. Maine, 527 U.S. 706, 712–14 (1999)); Courser v. Mich. House of Representatives, 831 F. App’x.

161, 170 (6th Cir. 2020) (citing Hall v. Med. Coll. of Ohio at Toledo, 742 F.2d 299, 301 (6th Cir.

1984)) (“[Sovereign] immunity extends to arms of the state, including the states’ officers.”).

However, there are three exceptions to Eleventh Amendment sovereign immunity. S & M Brands,

Inc., v. Cooper, 527 F.3d 500, 507 (6th Cir. 2008). First, “[a] State may waive its sovereign

immunity at its pleasure.” Va. Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 253 (2011) (citing

College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 675–76,

(1999)). Second, “in some circumstances Congress may abrogate [sovereign immunity] by

appropriate legislation.” Id. Finally, “Ex parte Young provides an exception for plaintiffs seeking

prospective injunctive relief against State actors in their official capacity.” In re Flint Water Cases,

960 F.3d 303, 332 (6th Cir. 2020) (citing Ex parte Young, 209 U.S. 123, 156 (1908); S & M Brands,

527 F.3d at 507). “In such cases, state officials are stripped of their official or representative

character and thereby deprived of the State's immunity when they commit an ongoing violation of

federal law.” Del. River Joint Toll Bridge Comm’n v. Secretary Pa. Dep’t of Lab. and Indus., No.



                                                   4
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 5 of 20 PageID #: 367




20-1898, 2021 WL 97430, at *3 (3rd Cir. Jan. 12, 2021) (citing Waterfront Comm'n of N.Y. Harbor

v. Governor of N.J., 961 F.3d 234, 238 (3d Cir. 2020)). Moreover, “when plaintiffs seek an

injunction to prevent prospective violations of federal law, the state's sovereign immunity does not

shield its officers.” Ladd v. Marchbanks, 971 F3d 574, 580 (6th Cir. 2020) (citing Stewart, 563

U.S. at 255). Thus, the Ex Parte Young exception to sovereign immunity “allows plaintiffs to bring

claims for prospective relief against state officials sued in their official capacity to prevent future

federal constitutional or statutory violations . . . [b]ut the doctrine does not extend to retroactive

relief or claims for money damages.” Boler v. Earley, 865 F.3d 391, 412 (6th Cir. 2017) (citing

S & M Brands, 527 F.3d at 507-08; Edelman v. Jordan, 415 U.S. 651, 663 (1974)). “To determine

if Ex Parte Young applies, we ‘need only conduct a straightforward inquiry into whether [the]

complaint alleges an ongoing violation of federal law and seeks relief properly characterized as

prospective.’” Id. (quoting Dubuc v. Mich. Bd. of Law Exam'rs, 342 F.3d 610, 616 (6th Cir. 2003))

(internal quotation marks omitted).

                              B.        Discussion

        Defendant State of Kentucky argues that the Eleventh Amendment bars Plaintiff’s suit

against it. [DN 6 at 4-5]. Plaintiff responds that Ex Parte Young applies, as “the [Eleventh

A]mendment does not bar suits for ongoing constitutional violations against state officials in their

official capacities.” [DN 8 at 5]. Plaintiff argues that “[s]ince this has not been resolved it is an

ongoing constitutional violation.” Id. Plaintiff also states that she has listed an injunction as one of

the remedies she seeks, and “[t]his action would simply redress the lack of individual assistance

that would not be coming out of the State treasury if the remedy was coordinated between FEMA

and the Commonwealth of Kentucky.” Id. at 9. Notably, Plaintiff’s Complaint does not name any

officers of Kentucky as defendants in their official capacity. [DN 1]. However, Plaintiff has filed



                                                   5
    Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 6 of 20 PageID #: 368




two Motions for Leave to Amend Complaint, DN 10 and DN 11, which the Court has determined

are the same,1 seeking to add as party defendants Andy Beshear, in his official capacity as

Governor of the Commonwealth of Kentucky, Michael Dossett, in his official capacity as Director

of the Division of Emergency Management within the Department of Military Affairs, Former

Governor Matthew G. Bevin, in his official capacity as Governor of the Commonwealth of

Kentucky, and Daniel Cameron, in his official capacity as Attorney General of the Commonwealth

of Kentucky. [DN 11 at 1-2]. Plaintiff’s attempt to save her claims against the State of Kentucky

by adding individual defendants must fail. Both the State of Kentucky and the individual officials

the Plaintiff names in her motions are protected from suit by the Eleventh Amendment.

         As set out above, the Eleventh Amendment provides Defendant State of Kentucky

immunity from suit. Although there are exceptions to Eleventh Amendment immunity, none of the

exceptions apply here. The State has not consented to suit, and the Plaintiff has not set out any

claim against the State for which Congress has abrogated the State’s immunity. Moreover, the Ex

Parte Young exception does not apply.

         To overcome sovereign immunity via Ex Parte Young, Plaintiff must seek, from state

officials, prospective injunctive relief that will remedy an ongoing violation of federal law. Boler,

865 F.3d at 412. Plaintiff has not satisfied these requirements. First, Plaintiff did not name any

state officials as defendants in her Complaint. [DN 1]. Plaintiff attempts to correct this issue in her

proposed amended complaint(s). [DN 10, DN 11]. However, even if Court were to allow Plaintiff

to add the state officials she proposes as defendants, the officials would be immune from suit

because Plaintiff is not seeking prospective injunctive relief for an ongoing violation of federal

law as required by Ex Parte Young. Plaintiff has not alleged an ongoing violation of federal law,


1
 In her response to FEMA’s Motion to Dismiss, Plaintiff explains that she only intended to file one motion to
amend her complaint and one amended complaint. [DN 22 at 4].

                                                         6
    Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 7 of 20 PageID #: 369




nor has she clearly identified what injunctive relief she seeks. See Boler, 865 F.3d at 412 (finding

that Plaintiffs had not shown that Ex Parte Young doctrine should apply where the complaint

merely asked for injunctive relief that the court would deem fair). Further, Plaintiff has not asked

the Court for injunctive relief that is prospective: Plaintiff is asking the Court to right a perceived

wrong based on an isolated incident in the past rather than to right a perceived wrong based on an

ongoing violation of federal law. Specifically, Plaintiff is asking the Court to require the State to

provide her with the individual assistance she claims she should have received under the Stafford

Act, but her nonreceipt of such funding following the 2019 flooding was the result of a one-time

response to an isolated event, not the result of an ongoing action. Because the Court finds that

neither the Ex Parte Young doctrine nor either of the other exceptions to sovereign immunity apply,

the State of Kentucky and the additional state officials that the Plaintiff has proposed as defendants

are immune from suit. Therefore, the Court will grant Defendant State of Kentucky’s Motion to

Dismiss, DN 6, and deny Plaintiff’s Motion for Leave to Amend Complaint, DN 11 on grounds of

futility.2 The Court will deny Plaintiff’s Motion to Amend/Correct Complaint, DN 10, as moot.3

                   ii.    Failure to State a Claim

         The claims against Defendant State of Kentucky will be dismissed on the grounds of

Eleventh Amendment sovereign immunity. Therefore, the Court need not address Defendant’s




2
  Plaintiff seeks to amend her complaint to add Kentucky state officials and the United States Attorney General as
defendants. The Court has determined that Plaintiff’s amendment to add Kentucky state officials as defendants
would be futile, as the proposed defendants would be immune from suit. Thus, the Court denies Plaintiff’s Motion
for Leave to Amend her Complaint, DN 11, on grounds of futility. Doe v. BlueCross BlueShield of Tenn., Inc., 926
F.3d 235, 244 (6th Cir. 2019) (citing Beydoun v. Sessions, 871 F.3d 459, 469 (6th Cir. 2017)) (“A court need not
grant leave to amend when doing so would be futile.”). Plaintiff’s amendment to add the United States Attorney
General as a defendant is addressed below. See infra Section VI.
3
  The Court treats the first motion to amend the complaint as moot and the second motion to amend the complaint as
the operative motion to amend the complaint. As explained above, the Court has determined that the motions are the
same, and Plaintiff confirmed that she intended to file only one motion to amend her complaint. See supra note 1.

                                                        7
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 8 of 20 PageID #: 370




argument that the claims should be dismissed for failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6).

III.   Motion to Dismiss by Defendant United States Army Corps of Engineers

       Plaintiff also makes out a claim against the United States Army Corps of Engineers and

the Tennessee Valley Authority for a taking in violation of the Fifth Amendment of the United

States Constitution. [DN 1 at 41]. USACE argues that Plaintiff’s taking claim must be dismissed

for lack of subject matter jurisdiction. [DN 13 at 1]. Specifically, USACE states that the Court of

Federal Claims has exclusive jurisdiction over Fifth Amendment takings claims where damages

are greater than $10,000.00. USACE contends, “it is Plaintiff’s burden to show that her damages

do not exceed that threshold . . . [and] [s]he has not carried that burden.” Id. at 2. USACE continues,

“[t]o assert a claim under the Little Tucker Act [in a federal district court], a plaintiff must plead

that her damages do not exceed $10,000.” Id. at 3. As USACE points out, Plaintiff does not specify

her damages in her complaint. However, USACE states, “[i]t is Plaintiff’s obligation to show that

this Court has jurisdiction, which in this case requires a showing that her damages do not exceed

$10,000.” Id. at 3-4.

       Plaintiff responds by arguing that the Court does have subject matter jurisdiction under the

Little Tucker Act. [DN 23 at 1]. Notably, Plaintiff states that although she did not include a specific

amount of damages in her complaint, “[i]f in fact, she must assert a claim under the Little Tucker

Act by pleading that her damages do not exceed $10,000.00, she would ask the court for leave to

amend her complaint to reflect that.” Id. at 1. Plaintiff still does not attempt to precisely quantify

her damages in her response. Thus, the Court interprets Plaintiff’s response as an attempt to

stipulate to less than $10,000 in damages with respect to her Fifth Amendment taking claim so that

this Court can exercise subject matter jurisdiction over the claim under the Little Tucker Act.



                                                  8
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 9 of 20 PageID #: 371




       USACE replied, reiterating its position that Plaintiff’s failure to properly allege damages

warrants dismissal for lack of subject matter jurisdiction. [DN 25 at 1]. USACE goes on to argue

that even if the Court were to permit the Plaintiff to amend her complaint, any such amendment

would be futile because it would not withstand a Rule 12(b)(6) motion to dismiss. Id. at 2. USACE

also argues that Plaintiff could not properly plead the required amount in damages anyway,

because the sources of damages Plaintiff cites in her response are unrelated to her taking claim. Id.

at 3-5. This matter is ripe for adjudication.

             a. Standards

       A party may move to dismiss a claim for lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1). “If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). “Federal district courts do not have subject

matter jurisdiction to consider just-compensation claims for money damages in excess of $10,000

against the United States. Rather the Tucker Act vests jurisdiction over such claims in the Court

of Federal Claims.” Brott v. United States, 858 F.3d 425, 428 (6th Cir. 2017). As the Sixth Circuit

explained:

       Together, the Tucker Act and the Little Tucker Act operate to vest in the Court of
       Federal Claims subject matter jurisdiction to consider non-tort claims for money
       damages against the United States in excess of $10,000 . . . the Tucker Act vests in
       the Court of Federal Claims exclusive jurisdiction to hear such claims.

Id. at 429 (emphasis in original). However, federal district courts have concurrent jurisdiction with

the United States Court of Federal Claims over non-tort claims for money damages, including Fifth

Amendment takings claims, where damages do not exceed $10,000. 28 U.S.C. § 1346(a)(2); Brott,

858 F.3d at 428-29. Finally, “where subject matter jurisdiction is challenged under Rule 12(b)(1)

. . . the plaintiff has the burden of proving jurisdiction in order to survive the motion.” Medved v.




                                                  9
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 10 of 20 PageID #: 372




U.S. Dep’t of Just., No. 18-3626, 2019 WL 3010790, at *2 (6th Cir. June 28, 2019) (citing Rogers

v. Stratton Indus., Inc., 798 F.2d 913, 915 (6th Cir. 1986)).

            b. Discussion

        This Court only has subject matter jurisdiction over Plaintiff’s Fifth Amendment taking

claim against USACE under the Little Tucker Act if Plaintiff’s damages on the claim do not exceed

$10,000. 28 U.S.C. § 1346(a)(2). Plaintiff has not stated what her damages are or otherwise

attempted to show that this Court may exercise jurisdiction based on the value of her taking claim.

It is Plaintiff’s burden to prove that this Court has subject matter jurisdiction in the face of the

defendant’s motion to dismiss for lack of subject matter jurisdiction. See Medved, WL 3010790,

at *2 (citing Rogers, 798 F.2d at 915).

        As noted above, Plaintiff’s response to USACE’s motion included an offer to amend her

complaint to assert that her damages were less than $10,000, and the Court interprets Plaintiff’s

offer as an attempt to stipulate to less than $10,000 in damages with respect to her Fifth

Amendment taking claim. Thus, the Court must determine whether Plaintiff should be permitted

to stipulate to such a damages cap so that she can keep her claim in this Court. Although it appears

that courts in this circuit have not addressed this specific issue, courts in this circuit have addressed

damages cap stipulations in the context of diversity jurisdiction under 28 U.S.C. § 1332(a).

Typically, in those cases, after a defendant removes a case from state court to federal court, a

plaintiff will attempt to stipulate that their damages are less than $75,000, and that they will not

seek or accept damages greater than $75,000, thereby attempting to deprive the action of the

amount-in-controversy requirement for diversity jurisdiction. See, e.g., King v. Trader Joe’s East,

Inc., No. 3:20-cv-326-RGJ, 2020 WL 8184423, at *1-2 (W.D. Ky. Nov. 16, 2020). Of course, the

stipulating plaintiff’s primary goal in those cases is to keep the action or claim out of a federal



                                                   10
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 11 of 20 PageID #: 373




district court generally, where here, Plaintiff’s purpose in stipulating to less than $10,000 in

damages is to keep her Fifth Amendment taking claim out of the Court of Federal Claims. Despite

this difference, the Court notes an issue that arises in both contexts. As this Court explained in

Agri-Power, Inc. v. Majestic JC, LLC, “postremoval stipulations reducing the amount in

controversy below the jurisdictional threshold ‘are generally disfavored because [i]f the plaintiff

were able to defeat jurisdiction by way of a post-removal stipulation, they could unfairly

manipulate proceedings merely because their federal case begins to look unfavorable.’” No. 5:13–

CV–00046–TBR, 2013 WL 3280244, at *3 (W.D. Ky. June 27, 2013) (quoting Proctor v. Swifty

Oil Co., 2012 WL 4593409, at *3 (W.D. Ky. Oct. 1, 2012)) (internal quotation marks and citation

omitted). To minimize the incidence of jurisdictional manipulation, courts require first that such

stipulations amount to “clarifications” rather than mere changes in or reductions from the amount

in controversy alleged in the complaint, and second, that such stipulations are unequivocal such

that “the plaintiff has no room to escape the bounds of [the stipulation’s] restrictions.” King, 2020

WL 8184423, at *2 (quoting Jenkins v. Delta Air Lines, Inc., NO. 3:18-CV-244-CRS, 2018 WL

6728571, at *5 (W.D. Ky. Dec. 21, 2018)). The Court applies the same criteria used for diversity

action post-removal stipulations to the instant case. Doing so, the Court finds that Plaintiff’s

attempted stipulation does not satisfy either criterion: Plaintiff’s proposed stipulation is neither a

mere clarification nor is it unequivocal. Furthermore, Plaintiff has been forthright in stating that

the purpose of her stipulating to a lower damages amount is so that her claim can remain in this

Court. [DN 23 at 1] (“[F]or the sake of judicial and court economy [Plaintiff] did not bifurcate her

claim to go into two different courts. She attempted to present them in a cohesive manner, so that

they could all be heard and addressed in one forum, the United States District Court. If in fact, she

must assert a claim under the Little Tucker Act by pleading that her damages do not exceed



                                                 11
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 12 of 20 PageID #: 374




$10,000.00, she would ask the court for leave to amend her complaint to reflect that.”).

Accordingly, the Court concludes that Plaintiff’s attempted stipulation does not prove the amount-

in-controversy required for this court to exercise subject matter jurisdiction over the taking claim.

        Ultimately, “where subject matter jurisdiction is challenged under Rule 12(b)(1) . . . the

plaintiff has the burden of proving jurisdiction in order to survive the motion.” Medved, WL

3010790, at *2 (citing Rogers, 798 F.2d at 915). And here, Plaintiff must show that the amount-

in-controversy as to her taking claim is less than $10,000 for this Court to exercise subject matter

jurisdiction. 28 U.S.C. § 1346(a)(2); Brott, 858 F.3d at 428-49. Plaintiff’s taking claim cites

damages for permanent destruction to her home and to her personal property in addition to loss of

use and enjoyment of her home and personal property. The Court agrees with USACE that “it

appears the claimed damages far exceed $10,000,” and Plaintiff has not carried her burden to prove

otherwise. Thus, the Court finds that it does not have subject matter jurisdiction over Plaintiff’s

Fifth Amendment taking claim.

            c. Dismissal or Transfer

        28 U.S.C. § 1631, the relevant transfer statute, instructs that when a Court determines that

it lacks jurisdiction, “the court shall, if it is in the interest of justice, transfer such action . . . to any

other such court . . . in which the action . . . could have been brought at the time it was filed or

noticed.” “Many courts have read § 1631 as creating a presumption in favor of transfer, especially

when the appealing party had ‘some arguable basis’ for thinking that it appealed to the proper

court.” Wesley Corp. v. Zoom T.V. Prods., 749 F. App’x 449, 450 (6th Cir. 2019) (citing Stanifer

v. Brannan, 564 F.3d 455, 460 (6th Cir. 2009)). The statute confers broad discretion to the trial

court in deciding whether to dismiss or transfer the claim. Stanifer, 564 F.3d at 456-57.




                                                      12
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 13 of 20 PageID #: 375




        USACE argues that Plaintiff’s claim should be dismissed without prejudice, and not

transferred, because Plaintiff did not have a “colorable basis” for filing the claim in this Court.

[DN 13 at 2, 4]. Plaintiff has only asked that the action remain in this Court—she has not requested

transfer in the event this Court determines it does not have subject matter jurisdiction. [DN 23 at

1]. Because it is unclear whether Plaintiff had a defensible basis for filing the claim in this Court,

and because the Plaintiff is proceeding pro se,4 the Court finds that Defendant USACE’s proposed

disposal of the claim is appropriate. In the interests of justice, the Court will dismiss the claim

without prejudice, so that plaintiff may refile this claim in the Court of Federal Claims.

Accordingly, USACE’s motion to dismiss will be granted, and Plaintiff’s taking claim will be

dismissed without prejudice.

IV.     Motion to Dismiss by Federal Emergency Management Agency (FEMA)

        Most of the portion of Plaintiff’s Complaint dedicated to claims against FEMA recites

various facts related to and procedures set out in federal statutes and regulations pertaining to

federal disaster assistance. [DN 1 at 26-41]. However, as Defendant FEMA states, “Plaintiff seems

to assert claims against Defendant FEMA under (1) the Fifth Amendment’s Due Process Clause,

(2) the Robert. T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. § 5121, et

seq. (the Stafford Act), and (3) the Administrative Procedure Act, 5 U.S.C. § 701, et seq. (the

APA).” [DN 14 at 1]. FEMA has moved the Court to dismiss the claims against it for lack of

standing, lack of subject matter jurisdiction, and failure to state a claim for which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6). [DN 14]. Plaintiff responded, DN 22, and

Defendant replied, DN 24. Thus, this matter is ripe for adjudication.


4
  See Witcher v. Federal-Mogul Products, Inc., NO. 1:14-CV-00042-JRW, 2020 WL 1813711, *1-2 (W.D. Ky. Jan.
30, 2020) (quoting Martin v. Kentucky State Penitentiary, No. 5:15CV-P232-TBR, 2016 WL 4599924, *2-3, 2016
U.S. Dist. LEXIS 118760 *8-9 (W.D. Ky. Sept. 1, 2016)) (explaining that pro se litigants are afforded some latitude
in sophisticated legal issues).

                                                        13
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 14 of 20 PageID #: 376




           a. Standing

       First, FEMA argues that each of the claims against it should be dismissed because Plaintiff

lacks standing. [DN 14 at 8]. Specifically, FEMA claims that the injury Plaintiff alleges “is not

traceable to any action or lack of action on the part of FEMA.” Id. As stated above, Plaintiff’s

claimed injury is her failure to receive individual disaster funding. FEMA argues that nonreceipt

of individual assistance is not traceable to FEMA because FEMA only provides assistance as

directed by the President, and here, the President did not and could not direct the distribution of

individual assistance because Kentucky’s governor did not request it. Id. at 8-9. Therefore, FEMA

argues, there was no conduct on its part that led to Plaintiff’s alleged injury.

       In her response, Plaintiff acknowledges that the state did not request individual assistance.

[DN 24 at 6]. Plaintiff states, “FEMA infers that the State never asked for individual assistance,

so they did not turn them down. The State insists that FEMA said they were unable to grant

individual assistance, and therefore they are unable to request assistance of that nature.” Id. at 6-

7. In her Complaint, and again in her response to FEMA’s motion to dismiss, Plaintiff quotes an

email or letter that she says was sent from the Kentucky Governor’s office, which states: “The

Governor issued a state of emergency following flooding in Kentucky. Following that, FEMA

began their assessment and they determined that they were unable to grant Individual Assistance

(IA) for McCracken County based on that assessment. Therefore the Commonwealth is unable to

request assistance of this nature.” Id. at 13. Plaintiff argues that this shows that FEMA denied the

state of Kentucky individual assistance before it was requested. Id. Plaintiff also states that the

Kentucky Governor did not ask for individual assistance because FEMA provided the Governor’s

Office incorrect information. Id. at 16.




                                                  14
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 15 of 20 PageID #: 377




                    i. Standards

       “To reach the merits of a case, an Article III court must have jurisdiction.” Va. House of

Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1950-51 (2019). “A party seeking to invoke a federal

court's jurisdiction must have standing to do so.” Priorities USA v. Nessel, 978 F.3d 976, 979 (6th

Cir. 2020) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351

(1992)). A plaintiff bears the burden of establishing standing to bring their claim at the pleading

stage. Primus Group, LLC v. Smith & Wesson Corp., No. 19-3992, 2021 WL 423741, at *1, 2 (6th

Cir. Feb. 8, 2021) (citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016)). “When a plaintiff

fails to establish standing, his complaint is subject to dismissal for lack of subject-matter

jurisdiction.” Phillips v. Trump, No. 18-6341, 2019 WL 7372704, at *1 (6th Cir. Nov. 20, 2019)

(citing Bethune-Hill, 139 S. Ct. at 1950-51). “When ruling on a motion to dismiss for lack of

standing or a facial challenge to its subject-matter jurisdiction under Rule 12(b)(1), the district

court must accept all material allegations of the complaint as true.” Phillips, 2019 WL 7372704,

at *1 (citing Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 440 (6th Cir. 2012); Courtney v.

Smith, 297 F.3d 455, 459 (6th Cir. 2002)).

       “Standing has three elements: ‘The plaintiff must have (1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.’” Donovan v. FirstCredit, Inc., 983 F.3d 246, 251 (6th

Cir. 2020) (quoting Spokeo, 136 S.Ct. at 1547). In showing that the alleged injury is fairly traceable

to a defendant’s conduct, the plaintiff must “demonstrate a causal connection between his injury

and the defendant’s conduct.” Binno v. American Bar Ass’n, 826 F.3d 338, 344 (6th Cir. 2016).

Though a plaintiff need not demonstrate proximate cause to satisfy the traceability requirement,

“standing . . . is generally more difficult to establish when the injury is indirect.” Parsons v. U.S.



                                                 15
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 16 of 20 PageID #: 378




Dep’t of Just., 801 F.3d 701, 713 (6th Cir. 2015) (citing Lexmark Int'l, Inc. v. Static Control

Components, Inc., 134 S.Ct. 1377, 1391 n. 6, (2014); Summers v. Earth Island Inst., 555 U.S. 488,

497, (2009); Allen v. Wright, 468 U.S. 737, 751 (1984)).

                    ii. Discussion

        The issue the Court must decide to determine whether Plaintiff has standing to bring her

claims against FEMA is whether there was any action or inaction on FEMA’s part that led to

Plaintiff’s nonreceipt of individual assistance under the Stafford Act. Put differently, the question

is whether there is a causal connection between Plaintiff’s alleged injury and FEMA’s conduct.

The relevant statutory and regulatory provisions provide guidance.

        The Stafford Act provides federal assistance to states when disaster strikes. 42 U.S.C.

§ 5121 et seq. Assistance under the Stafford Act is triggered when the governor of an affected state

requests that the President declare an emergency or a major disaster. 42 U.S.C. §§ 5170, 5190; 44

C.F.R. §§ 206.35(c), 206.36(c). A governor’s request for an emergency declaration or a major

disaster declaration will generally result in a declaration or a denial of the request for a declaration.

44 C.F.R. §§ 206.38. The governor’s request for an emergency or emergency disaster declaration

must include an explanation of the type and amount or extent of federal assistance requested. 44

C.F.R. §§ 206.35(c)(4), 206.36(c)(4). One type of disaster assistance authorized through the

Stafford Act is individual assistance. 42 U.S.C. § 5174. This is the type of assistance the Plaintiff

here claims she should have received. Further, after the governor makes his request for assistance,

the Assistant Administrator for the Disaster Assistance Directorate “may authorize all, or only

particular types of, supplementary Federal assistance requested by the Governor.” 44 C.F.R.

§ 206.40(a). In this case, Kentucky’s governor did not request individual assistance.




                                                   16
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 17 of 20 PageID #: 379




       FEMA argues that Plaintiff’s injury was caused by Kentucky’s governor, and not FEMA,

because the governor did not request individual assistance in his request for an emergency

declaration. The Court agrees. Even taking as true Plaintiff’s contentions that FEMA informally

and incorrectly advised the state of Kentucky about its eligibility for individual assistance, the

responsibility to request individual assistance lies with the affected state’s governor. 44 C.F.R.

§§ 206.35(c)(4), 206.36(c)(4). Thus, Plaintiff’s nonreceipt of individual assistance cannot be

traced to FEMA’s conduct in a manner that amounts to a causal connection.

       The Court reaches this conclusion under the guidance of Binno, 826 F.3d at 344-45. There,

Binno claimed that the American Bar Association (ABA) caused his alleged injury of being forced

to take the Law School Admissions Test (LSAT), an examination he claimed “discriminates

against blind and visually impaired persons,” causing him emotional distress and negatively

affecting his exam performance. Id. at 344. Binno claimed that the injury was traceable to the ABA

because the ABA “effectively compels law schools to require the LSAT.” Id. The district court

determined that Binno did not have standing because he had not established a causal connection

between his injury and the ABA’s conduct. Id. The Sixth Circuit agreed, reasoning, “the ABA

does not actually ‘mandate’ use of the LSAT and, moreover, nothing in the standards gives the

ABA authority to prescribe its content.” Id. at 345. Accordingly, Sixth Circuit defended the district

court’s finding that Binno had sued the wrong party, concluding that the Law School Admissions

Council (LSAC) and the law schools to which Binno applied were responsible for the content of

the LSAT and the weight the LSAT was given in Binno’s applications. Id. Although the ABA

required all law school applicants to take an admissions test and accorded the LSAT presumptive

validity, the LSAC and the law schools to which Binno applied were the parties responsible for

Binno’s injury.



                                                 17
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 18 of 20 PageID #: 380




       Similarly, here, while FEMA may have played a role in advising Kentucky’s governor

about the type of federal assistance he could or should seek, the governor is the party required by

law to appeal to the president for individual assistance before such assistance may be granted. 44

C.F.R. §§ 206.35(c)(4), 206.36(c)(4), 206.40(a). Nothing precluded the state from rejecting

FEMA’s advice and requesting individual assistance against FEMA’s recommendation. Therefore,

the Court finds that Plaintiff has not established a causal connection between her injury and

FEMA’s conduct sufficient to demonstrate the fair traceability requirement of Article III standing.

Because Plaintiff has not established standing to bring her claims against FEMA, the Court will

dismiss the claims against FEMA. Accordingly, FEMA’s Motion to Dismiss, DN 14, is granted.

Having considered Plaintiff’s Response, DN 22, Plaintiff’s Motion for Extension of Time to File

a Response, DN 20, is denied as moot. Because the Court dismisses Plaintiff’s claims against

FEMA due to lack of standing, it need not address FEMA’s other argued grounds for dismissal.

 V.    Motion to Dismiss by Defendant Tennessee Valley Authority

   Plaintiff brings her Fifth Amendment taking claim jointly against both the United States Army

Corps of Engineers and the Tennessee Valley Authority. [DN 1 at 41-43]. Defendant TVA has

moved the Court to dismiss the claim against it under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted. [DN 15-1 at 1]. However, since the Court

has determined that the Court of Federal Claims has exclusive jurisdiction over Plaintiff’s taking

claim, Defendant TVA’s Motion to Dismiss, DN 15, will be denied as moot, though Plaintiff’s

claim against TVA is dismissed without prejudice. Accordingly, Plaintiff’s Motions for Extension

of Time to File Response to TVA’s Motion to Dismiss, DN 16 and 17, will also be denied as moot.




                                                18
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 19 of 20 PageID #: 381




VI.    Other Parties

   In her Complaint, DN 1, the Plaintiff includes the United States of America as a listed

defendant. [DN 1 at 1]. In her Motions to Amend the Complaint, DN 10 and DN 11, Plaintiff seeks

to add as defendants an unnamed Assistant United States Attorney for the Western District of

Kentucky and the United States Attorney General. [DN 11-1 at 2]. The Plaintiff does not make out

any claims against the United States, an Assistant United States Attorney for the Western District

of Kentucky, or the Attorney General for the United States. However, the Plaintiff does state that

she lists the Attorney General for the United States as a defendant because it “is required in an

action against any government agency.” [DN 11 at 2].

   In accordance with Federal Rule of Civil Procedure 21, the Court will terminate the United

States as a party, as Plaintiff has not included any claims against it. The Court also takes note that

in denying Plaintiffs Motions to Amend the Complaint, DN 10 and DN 11, the unnamed Assistant

United States Attorney for the Western District of Kentucky and the Attorney General for the

United States of America will not be added as defendants to the action. As USACE argues in its

Motion to Dismiss, “the Attorney General and United States Attorney’s Office for the Western

District of Kentucky only need to be served with a copy of Plaintiff’s complaint, they do not need

to be named as parties to the action.” [DN 13 at 4, n.2].

VII.   Conclusion

   For the reasons set forth above:

DN 6: Motion to Dismiss by Defendant State of Kentucky is GRANTED,

DN 10: Motion to Amend/Correct Complaint by Plaintiff is DENIED AS MOOT,

DN 11: Motion for Leave to Amend Complaint by Plaintiff is DENIED,

DN 13: Motion to Dismiss by Defendant United States Army Corps of Engineers is GRANTED,



                                                 19
Case 5:20-cv-00036-TBR Document 26 Filed 02/23/21 Page 20 of 20 PageID #: 382




DN 14: Motion to Dismiss by Defendant Department of Homeland Security, Federal Emergency

Management Agency is GRANTED,

DN 15: Motion to Dismiss by Defendant Tennessee Valley Authority is DENIED AS MOOT,

DN 16: Motion for Extension of Time to File a Response by Plaintiff is DENIED AS MOOT,

DN 17: Motion for Extension of Time to File a Response by Plaintiff is DENIED AS MOOT,

and

DN 20: Motion for Extension of Time to File a Response by Plaintiff is DENIED AS MOOT.

Furthermore, the United States is terminated as a party to the action. The Court will enter a separate

Order and Judgment contemporaneous to this Memorandum Opinion.




                                                           February 22, 2021


cc: counsel

Gini G. Grace
2365 Said Road
Symsonia, KY 42082
270-851-7775
PRO SE




                                                 20
